Title: Thomas Barclay to the American Peace Commissioners, 13 Sep. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen.
            
            

              Tangier

              13th. September 1786.—
            
          


          Though in a letter written at this place–dated the 10th. instant, I gave you a long answer to the questions with
            which you charged me, I will now add some farther particulars on the Subject of this
            Country, which you will possibly be inclined to know.—
          The Emperor is on the most cordial and friendly footing with Spain,
            the presents, made him from that Court, have been uncommonly great; and among other
            valuable articles lately sent, were 80 thousand Dollars in Specie.—
          It was, sometime ago, debated in the Council at Versailles whether
            war Shou’d not be declared against Morocco for the treatment which the Emperor gave Mr. Chinie the french Consul when he was last at Morocco. The
            fact was that the Emperor wrote to Rabat desiring to see the Consul at the Court from
            which Mr. Chinie excus’d himself on account of his health,
            which the Emperor was informd was very good.—Some time after the Consul went up to
            Morocco, with a letter from Mr. De Castries, in answer to
            one which the Emperor had written to the King of France, but the Emperor was so much
            offended at the letter, not being from the King himself, and at Mr. Chinie for not complying with his Desire to go to Morocco, that, He wou’d not
            look at it, but ordered it, at the Public Audience, to be tied round the Consul’s neck,
            and dismissed him—The late proConsul of France has been very Successful in reconciling
            matters, and the present Consul was very well receiv’d while I was in Morocco,–the
            Emperor however Strongly advising him to avoid the ways of his Predecessor.—
          The Swedes are bound by treaty to Send an Ambassador once in two
            years, and the presents are considerable and very usefull to the Emperor.—
          The Danes are bound by treaty to pay an annual tribute of 25
            Thousand Dollars.—
          The Venetians, by treaty also, are bound to pay ten thousand
            Chequins being about Twenty two thousand Dollars.—
          The presents, from Holland, are more considerable than those from
            any of the three last mention’d Powers, but they are not Stipulated—
          The English pay also very high without being bound to do so by
            treaty, and they enjoy at present very little of the Emperor’s friendship or good
            wishes—There is not a Nation on earth of which he has So bad an opinion, and I have
            heard him Say they neither minded their Treaties nor Promises.—It wou’d be going into
            too long a Detail to mention all the particulars that gave rise to these prejudices
            which may very possibly end in a war.—
          The Emperor of Morocco has no Treaty with the Emperor of
            Germany–and has given notice to the Imperial Consul at Cadiz that unless the Emperor of
            Germany sends him Three frigates, He will cruize against his Vessells.—
          With the Portuguese, He is very friendly. their Men of War come
            into this bay to get Supplies of Provisions and other necessaries, During their cruizes
            against the Algerines–and a Man of War of 64 Guns which is lying at Anchor here for that
            purpose will Sail in a few days to join the Portuguese Squadron of Six vessels that are
            now in the Mediterranean to prevent the Algerine Cruizers from getting into the
            Atlantic.—By the treaty between Portugal and Morocco the Emperor is not to allow his
            vessels to Cruize to the Northward of Cape Finistre.— (a) referring to a note at the
            Bottom of the last page)
          I have already mentioned the Situation of the Emperor with the
            Porte–with Tunis and Tripoli he is on very good terms–but a Coolness has Subsisted
            between Him and the Dey of Algiers for some time, which began I believe upon the
            Emperor’s having made Peace with Spain without communicating with the Dey. I am told,
            however, that Some late friendly overtures have been made from Algiers which will
            probably reinstate the Countries in their old Situation.—
          The Dominions of the Emperor consists of the Kingdoms of Fez,
            Morocco, Tafilet and Sus, and his influence extends a great way into the Desert; Fez and
            Morocco are in many parts very fertile in Corn, fruit and oil, and any quantity of Wine
            might be rais’d but the use of it is prohibited–The last Harvest has produced an
            encrease of 40 for one, an asertion which from examination I know to be true, and 30 for
            one is not deem’d extraordinary—The resources of the Country are great–but the
            cultivation of those resources Slovenly to a Degree.—All the Arts and Sciences are
            buried in oblivion, and it appears almost impossible that these are the Descendants of
            the people who conquer’d Spain, ruled it for Seven hundred years, and left Some very
            Striking memorials behind them in that country—The Streets and Houses in the City of
            Morocco are despicable beyond belief, with here and there the remains of Something that,
            with the Mosques, Shews the City was once of more consequence—There are Schools in all
            the Towns where reading and writing are taught and in Some places arithmetic, and very
            rarely a little astronomy, and those branches comprehend the learning of the Moors.—The
            people Seem to be warlike, fierce avaritious and Contemners of the Christians, The
            Arabs, who dwell in Tents, dispise the Inhabitants of the Cities, but unite with them in
            their attachment to the Sovereign.—The Emperor is 66 years of age according to the
            Mahometan reckoning which is about 64 of our years–He is of a middle Stature inclining
            to fat, and has a remarkable cast in his right eye which looks blacker than the other;
            His Complexion is rather dark owing to a Small mixture of Negro blood in him–He
            possessed in his early years all the fierceness of his ancestors, but being entrusted by
            his father in Public matters, He turned his thoughts on the art of Government, and
            during his father’s lifetime obtain’d absolute Dominion not only over the Country, but
            over his father who entrusted everything to his management, approveing even of those
            acts which he did contrary to his instructions and the most perfect friendship always
            Subsisted between them. It is about 28 years Since he ascended the Throne without a
            Competitor, Since which he has taken the Utmost pains to conquer those habits and
            prejudices in which he was educated–One of his people, not long ago, making a Complaint
            of Some ill treatment he had received, and not meeting Such reddress as he expected
            broke out into Some language that the Emperor was not accustom’d to hear, His Majesty,
            with great temper, Said “Had you Spoke in Such terms to my Father or Grandfather, what
            do you think wou’d have been the consequence”—
          The King is fond of accumulating wealth and of distributing it–The
            Sums he Sends to Mecca are so extraordinary that they occasion conjectures that He may
            possibly retire there one Day Himself. He is religious and an observer of Forms, but
            this did not hinder him on a late journey from Salè to Morocco to Strike out of the
            direct road and go to a Saints House, where a number of Villains–(about 300) had taken
            Sanctuary, every one of which he order’d to be cut in pieces in his presence–He is a
            just man according to his Idea of Justice, of great personal Courage–liberal to a
            Degree–a Lover of his People, Stern,
            and rigid in distributing justice, and though it is customary for those people who can bring presents Never
            to apply to him without them, yet
            the poorest Moor in his Dominions, by placing himself under a Flag which is erected
            every Day in the Court where the public Audiences are given, has a right to be heard by the Emperor in
            preference to any Ambassador from the first King upon earth, And to prefer his complaint
            against any Subject be his rank what it may.—His families which are in Morocco, Mequinez and Tafilet consist
            of,
           4 Queens.—
           40 Women who are not married, but who are attended in the Same
            manner as if they were Queens.—
           243 Women of inferior gRank, and these are attended
            by,
           858 Females who are Shut up in the Seraglios, and the number of
            Eunuchs is great.—The last Queen which He married two years ago, is now about
            14 or 15 years of age–and his children are Sixteen Sons and Seven Daughters.—
          I shall conclude this letter with a short account of the two
            audiences I had, The first was a
            public one at which there were about one thousand people present–The Emperor came out on horseback, and we were
            presented by the Basha of Morocco. After enquiring what kind of Journey we had
              and whether we came in a frigate, He asked the Situation of America with
            respect to Great Britain, and the Cause of our Separation. He then question’d me concerning the number of
            American Troops during the war and Since the peace–Of the religion of the white Inhabitants and of the
            Indians–of the latitude of the
            United States and remarked that no person had Sail’d farther than the 80th. Degree of North Latitude, and enquired whether
            our Country produced Timber fit for
            the construction of Vessels, He then asked for the letters, and ordering the one from the King of Spain to be open’d, He
            examin’d it and Said He knew the writing very well, He then looked at an alarm Watch
            which happened to Strike, and asked
            Several questions about it, he concluded by Saying, “Send your Ships and trade with us, I will do every thing you can
            desire,–at which he looked round to his Great Officers and people, who all cried out–
            God preserve the life of our Master, He then ordered his Gardens to be Shewn us and the
            American boy to be Sent to me.—
          The Second audience was in the Garden, when the King was again on
            horseback and as Soon as we bowed to him he cried, bona! bona! and began to complain of
            the treatment he had reciev’d from the English. He examin’d a watch that was among the
            presents, and an Atlas with which he seemed very well acquainted, pointing out to
            Different parts of the World and Naming them, though he cou’d not read the names as they
            were printed. He asked to See the Map of the United States, which was among the others,
            and after examining it, called for a pen and paper and wrote down the
            latitudes to which his Vessels had Sail’d–after which he put down the latitudes of the
            Coasts of America, desiring to know which were the best ports, and Said he wou’d
            probably send a Vessel there—I presented him with a book containing the constitutions of
            America and other public papers, and one of the Interpreters told him it also contained
            the reasons which induced the Americans to go to war with Great Britain–Let these
            reasons, Said he, looking over the book, be translated into Arabic and Sent to me as
            soon as possible. After Some talk about Tobacco, the Day of the Month, and the Sun’s
            Declination, and Saying he woud order a Bag of herbs of Great and peculiar qualities to
            be sent me, I inform’d him that I wou’d appoint Mr. Francis
            Chiappi of Morocco, as an Agent to act in behalf of any American Citizens, who coming to
            this Country may have occasion for his Service–or to transmit to His Majesty through
              Mr. Tahar Fenish any letters or papers from the Congress
            of the United States Untill the farther pleasure of Congress Shall be known—
          In this account of the Audiences I have omitted Some particulars
            which were of no consequence, and what I have related Serves only to shew the turn of
            thinking which the Emperor possesses, and the objects that engross his attention.–I have
            the honor to be / Gentn. / Your most obedt. h’ble Servt—

          
            
              Thos Barclay
            
          
          
            My Information says Cape Finistre, but Probably it ought to be
              Cape St. Vincent, I Cannot at present be Certain about
              it.—
          
        